Citation Nr: 0501490	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1943 to October 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in June 2003 and a 
substantive appeal was received in July 2003.

The Board notes that the veteran's October 2002 letter that 
constituted his notice of disagreement appears to cover not 
only the service connection issue for the right leg, but also 
the increased rating issues for the service-connected left 
leg disability.  Nevertheless, the cover letter from the 
veteran's representative that accompanied the veteran's 
October 2002 letter only listed the issue of service 
connection for shrapnel wound to the right leg above the 
ankle.  Additionally, a statement from the veteran dated 
October 2002 notes that he disagreed with only issue number 
one from the April 2002 rating decision.  Issue number one 
was the service connection issue for the alleged right leg 
disability.  Therefore, based on the foregoing, the Board 
finds that the only issue on appeal is the issue of 
entitlement to service connection for a right leg disability.

In January 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  Right leg disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is right leg disability 
otherwise related to such service.




CONCLUSION OF LAW

Right leg disability was not incurred in or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for his claimed 
disability.  August 2001 and October 2001 letters informed 
the claimant of the information and evidence necessary to 
show entitlement to the benefits sought, and advised him of 
the types of evidence VA would obtaining on his behalf and 
what evidence he should provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The August 2001 and October 2001 letters implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of additional evidence and that VA would 
assist him in requesting such evidence.  38 C.F.R. 
§ 3.159(b)(1).

A VCAA notice letter must be provided to a claimant before 
the initial unfavorable decision on a service-connection 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, VCAA notice was provided in August 2001 and 
October 2001 and the initial rating decision was in April 
2002.  Thus, the VCAA notice was timely.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records and VA medical records.  As the 
veteran has been afforded several VA examinations, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, 38 U.S.C.A. § 1154(b) dictates that in the case 
of any veteran who engaged in combat with the enemy in active 
service ...the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

The veteran's essential argument is that he suffers from a 
current right leg disability which is related to injuries 
incurred during his active duty military service.  The Board 
initially notes that the veteran's service medical records 
are replete with evidence of injury to his left leg but are 
devoid of reference to any right leg injury.  The Board 
acknowledges the veteran's combat service and his allegations 
that a right leg injury was incurred during combat.  
Nevertheless, in order to apply the combat presumption noted 
above, the Board must find that the veteran's allegations 
regarding his right leg injury are consistent with the 
circumstances, condition or hardships of such service.  That 
is not the case here.

The veteran has alleged in several instances that he injured 
both his left and right legs in service.  His November 1945 
application for compensation claims that he injured his left 
hip in June 1944 and his right leg in February 1945.  A VA 
examination report from March 1948 notes that the veteran 
gave a history of being wounded in the right leg at Iwo Jima 
in February 1945.  The veteran's October 2002 letter also 
contains the allegation that he was wounded in the right leg 
in February 1945.

However, an April 1945 letter from the U.S. Marine Corps to 
the veteran's parents notes that the veteran was injured in 
the leg on February 27, 1945 at Iwo Jima.  The letter does 
not state which leg was injured.  Significantly, the 
veteran's service medical records show that his left 
buttocks, left shoulder, and left leg were injured in June 
1944.  The veteran's service medical records also show that 
he injured his left leg on February 27, 1945 at Iwo Jima.  
The veteran's discharge examination from October 1945 shows 
that the veteran gave a history of left leg and buttock 
injuries in 1944 and 1945.  These service medical records do 
not reflect any history of injury to his right leg, and no 
abnormality of the right leg was reported.

The veteran underwent a VA examination in March 1948.  As 
noted above, the veteran gave a history of having injured his 
right leg in service in 1945.  However, on physical 
examination, there was no scar or other evidence of injury to 
the right leg.  Additionally, x-ray reports of the right leg 
were essentially negative and neurological testing of the 
right leg was essentially negative.  The examiner noted in 
his diagnoses that no objective findings related to the 
veteran's alleged right leg injury were found on examination.  

A VA examination report from June 1980 shows that no right 
leg scars were found on examination.  X-ray reports 
demonstrate that shrapnel was seen in the left leg but not 
the right leg.  The diagnoses included a diagnosis of 
shrapnel wounds, right leg, post-surgery.

The veteran underwent a VA fee-basis examination in September 
2001.  On examination, the examiner noted a small, rounded, 
depressed, non-disfiguring, and nontender scar above the 
right ankle.  The examiner's diagnosis was normal range of 
motion of right ankle with a well-healed scar without 
tenderness, inflammation, or infection.

Subsequent to discharge from service, the veteran has 
consistently claimed to have injured his right leg in 
February 1945 in service.  However the veteran's service 
medical records show that in fact his injured his left leg in 
service in February 1945.  Additionally, at his discharge 
examination in October 1945, the veteran did not report any 
injuries to his right leg and no residuals of any right leg 
injury were noted.  The Board believes that the service 
medical records documenting treatment for the left leg in 
February 1945, not the right leg, are entitled to 
considerable weight.  These documents reflect the findings of 
medical personnel, and the Board must assume that if trained 
medical personnel documented admission for a left leg 
fragment wound, treated the veteran for that wound, and then 
reported the condition as healing upon discharge, that the 
medical personnel must have meant the left leg.  The Board 
also finds is significant that the veteran underwent an 
extensive VA examination in March 1948 and no evidence of any 
objective residuals of a right leg injury were found on 
examination, including x-ray examination.  

The Board acknowledges the June 1980 VA examination report 
that contains a diagnosis of shrapnel wounds, right leg, 
post-surgery.  However, in light of the absence of any 
objective findings related to the right leg found at the time 
of that examination, this diagnosis appears to be based 
solely on the veteran's self-reported history.  The Board 
also notes the right ankle scar found on examination in 
September 2001.  However, the Board does not believe that the 
record supports a finding that this scar is related to any 
injury incurred in service due to the fact that no such scar 
was found on examination in March 1948 and June 1980.  This 
evidence points to the conclusion that the scar was incurred 
subsequent to service.

Once again the Board acknowledges the veteran's combat 
service.  However, in this case, the official records of the 
claimed injury are available, and those service records 
clearly show an injury to the left leg, not the right leg.  
In such a case, the Board declines to find that the 
provisions of 38 U.S.C.A. § 1154(b) can be favorably applied.  
The Board finds the preponderance of the evidence in this 
case is against entitlement to service connection for left 
leg disability.  It follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


